DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant’s attention is drawn to the language of claim 1, specifically the recitation of a method of treating a disorder “to” an individual in need thereof, where it appears that “in” could have been intended.


3. The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4. Claims 1-17 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method of treating retinitis pigmentosa, does not reasonably provide enablement for a method of treating a generically recited retinal degeneration disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

The claims are directed to a method of treating a retinal degeneration disorder comprising administering to the individual an anti-PD-1 antibody, an anti-PD-L1 antibody, an anti-TIM-3 antibody, or any combination thereof (claim 1), in particular wherein the retinal degeneration disorder is one of the 25 disorders recited in claim 17.  “Treatment” of a disease implies that positive clinical outcomes can be expected with sufficient predictability.

A skilled artisan would have been aware that the category of retinal degeneration disorders includes conditions which share a common symptom (death or dysfunction of retinal cells), but may be otherwise unrelated in their pathophysiological mechanisms; therefore, it would be extremely unlikely for any therapeutic approach to be effective against more than a small subset of such conditions.  

The specification describes experiments (Examples 15 and 16) wherein a single intraperitoneal or intravitreal administration of an anti-PD-1 antibody reduced retinal degeneration in RCS rats (p. 53-54).  According to the specification, “RCS rats, an accepted animal model of dry AMD and Retinitis Pigmentosa and other retinal degenerative diseases and conditions, carry a deletion mutation in the gene encoding the MerTK protein which leads to retinal degeneration” (p. 53).

Degeneration of retinal cells can be caused by a broad variety of environmental and genetic factors, acting through distinct cellular and molecular pathways.  The specification discloses that there are “several causes for retinal degeneration, including artery or vein occlusion, diabetic retinopathy, retrolental fibroplasia/retinopathy of prematurity, or disease (usually hereditary)” (p. 26).

Nakazawa et al. (2019) review at p. 1 that Retinitis Pigmentosa (RP) is genetically heterogeneous and is known to be associated with mutations in more than 65 different genes.  Because of the genetic heterogeneity of RP, the molecular mechanisms of photoreceptor cell death are also heterogeneous and include caspase-dependent apoptosis, calpain-related cell death, HDAK-related cell death, necrotic cone cell death, and autophagy (Id).   These heterogeneous cell death mechanisms are derived from the extreme variety in the types and locations of mutations in different genes, which can presumably cause different metabolic deficits in the photoreceptors. Besides these different mechanisms of photoreceptor cell death, the difference in the causative mutations of RP is associated with various phenotypic features of photoreceptor degeneration (Id).  

Nakazawa describes nine different animal models of human RP (p. 2-13), one of them being the RCS (Royal College of Surgeons) rat model, in which photoreceptor degeneration occurs secondary to the defective phagocytic function of retinal pigment epithelium (p. 2).  RCS rats provide an adequate model for a small subset of human retinal degeneration cases, since mutations in the corresponding human gene, MERTK, were found in only three individuals with RP out of 328 DNA samples from individuals with various retinal dystrophies (Gal et al. 2000).

Contrary to the statement at p. 53 of the specification, cited above, RCS rats do not appear to be a broadly accepted animal model of dry AMD, or other retinal degenerative diseases and conditions, except for RP.  The RCS rat model does not appear to be even mentioned in any of the following review articles specifically dedicated to animal models of AMD or other retinal degeneration diseases: Pennesi et al. (2012); Ozaki et al. (2014); Fletcher et al. (2014); Niwa et al. (2016); Abokyi et al. (2020); Rho et al. (2021).

Therefore, a skilled artisan would not extrapolate the results obtained using the RCS rat model, described in Examples 15 and 16 of the specification, to other retinal degeneration disorders.

The specification lists retrolental fibroplasia/retinopathy of prematurity as one of the causes of retinal degeneration, and retinal detachment as one of the symptoms retinal degeneration (p. 26).  Retinopathy of prematurity (ROP), reviewed e.g. by Shah et al. (2016), is a vasoproliferative disorder of the retina occurring principally in new born preterm infants.  It is associated with disorganized growth of retinal blood vessels, which in more severe cases results in scarring and detachment of the retina.  A person of skill in the art would reasonably conclude that administration of anti-PD-1 or other antibodies of the claimed method would be extremely unlikely to reverse retinal detachment.

Blue cone monochromatism disease is one of the retinal degeneration disorders recited in claim 17.  Also called blue cone monochromacy (BCM), it is characterized by absence of functional red and green cone photoreceptor cells in the retina, caused by mutations or deletions in the genes encoding red and green opsin pigments (e.g. Ayyagari et al. 2000).  A skilled artisan would readily understand that administering antibodies of the present invention would not compensate for the absence of expression of opsin pigments.

To summarize, the genus of retinal degeneration disorders encompasses a broad variety of conditions characterized by different etiologies and mechanisms of pathogenesis.  Based on the present disclosure and the knowledge in the art, a skilled artisan would expect that the claimed method may possibly be effective in treating some conditions, perhaps such as retinitis pigmentosa, and would almost certainly be ineffective in treating other conditions, including retinopathy of prematurity and blue cone monochromatism disease.  As to the vast majority of the multitude of other retinal degeneration disorders, there appears to be no basis for predicting the possibility of the claimed method being effective.  Therefore, a skilled artisan would reasonably conclude that experimentation to that effect would entail an inordinate amount of trial and error, and as such would be unnecessarily, and improperly, extensive and undue.


5. Conclusion: no claim is allowed.



6. The following references are deemed to be pertinent to the present invention:

Multiple commonly assigned US Patents have claims directed to methods of treating tauopathies such as Alzheimer’s disease by administering the same agents according to the same regimen as in the presently claimed method; for example, US Patents No. 9394365, 9512225, 9512227, 9534052, 9982047, 9982048, 9982049, 9982050, 9982051, 10144778, 10214585, 10519237, 10618963, 10961309, 10981989 (all but the last two cited on IDS).  The present claims, directed to a method of treating retinal degeneration disorders, are deemed to be neither anticipated by nor obvious over the claims of the above patents.

US PG Pub No. 20190031654 (earliest priority date 07/25/2017) teaches and claims a method of treating retinitis pigmentosa comprising administering a PD-L1 inhibitor or a PD-1 inhibitor (e.g. claims 34-35).  Instant claims find support at least in priority application USSN 15261945, filed on 09/10/2016, and as such predate the ‘654 publication.

Ho et al. (2012) Review: Tauopathy in the retina and optic nerve: does it shadow pathological changes in the brain? Mol Vis. 18: 2700–2710.

Venters et al. (2015) Early Divergence of Central and Peripheral Neural Retina Precursors During Vertebrate Eye Development. Developmental Dynamics 244: 266–276.

Fang et al. (2015) Programmed Death 1 (PD-1) is involved in the development of proliferative diabetic retinopathy by mediating activation-induced apoptosis. Mol Vis. 21: 901-910.

Ashok et al. (2020) Retinal Degeneration and Alzheimer’s Disease: An Evolving Link. Int. J. Mol. Sci. 21, 7290: 1-19.

Snyder et al. (2021) Retinal imaging in Alzheimer's and neurodegenerative diseases. Alzheimer’s Dement. 17: 103–111.



7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644